Filed:    April 5, 2011

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 09-2086
                       (1:09-cv-00042-LO-TRJ)


AMERICAN CIVIL LIBERTIES      UNION;   OMB    WATCH;     GOVERNMENT
ACCOUNTABILITY PROJECT,

                 Plaintiffs - Appellants,

            v.

ERIC H.    HOLDER, JR., in his official capacity as Attorney
General    of the United States; FERNANDO GALINDO, in his
official   capacity as Clerk of the Court in the United States
District   Court, Eastern District of Virginia,

                 Defendants – Appellees.

--------------------------------------

TAXPAYERS AGAINST FRAUD EDUCATION FUND,

                 Amicus Supporting Appellees.



                              O R D E R


            The Court amends its opinion filed March 28, 2011, as

follows:

            On page 2, attorney information section, line 12, the

name “J. Mark Vezina” is corrected to read “J. Marc Vezina.”



                                       For the Court – By Direction

                                             /s/ Patricia S. Connor
                                                       Clerk
                         PUBLISHED

UNITED STATES COURT OF APPEALS
              FOR THE FOURTH CIRCUIT


AMERICAN CIVIL LIBERTIES UNION;          
OMB WATCH; GOVERNMENT
ACCOUNTABILITY PROJECT,
                Plaintiffs-Appellants,
                  v.
ERIC H. HOLDER, JR., in his official
capacity as Attorney General of
the United States; FERNANDO
GALINDO, in his official capacity as
Clerk of the Court in the United
                                            No. 09-2086

States District Court, Eastern
District of Virginia,
              Defendants-Appellees.


TAXPAYERS AGAINST FRAUD
EDUCATION FUND,
    Amicus Supporting Appellees.
                                         
        Appeal from the United States District Court
     for the Eastern District of Virginia, at Alexandria.
               Liam O’Grady, District Judge.
                  (1:09-cv-00042-LO-TRJ)
                 Argued: September 21, 2010
                  Decided: March 28, 2011
     Before GREGORY and KEENAN, Circuit Judges,
 and James C. DEVER III, United States District Judge for
           the Eastern District of North Carolina,
                   sitting by designation.
2                     ACLU v. HOLDER
Affirmed by published opinion. Judge Dever wrote the major-
ity opinion, in which Judge Keenan joined. Judge Gregory
wrote a dissenting opinion.


                         COUNSEL

ARGUED: Christopher A. Hansen, AMERICAN CIVIL
LIBERTIES UNION, New York, New York, for Appellants.
Eric Fleisig-Greene, UNITED STATES DEPARTMENT OF
JUSTICE, Washington, D.C., for Appellees. ON BRIEF: Ben
Wizner, Benjamin Sahl, AMERICAN CIVIL LIBERTIES
UNION FOUNDATION, New York, New York; Rebecca K.
Glenberg, AMERICAN CIVIL LIBERTIES UNION OF
VIRGINIA FOUNDATION, INC., Richmond, Virginia, for
Appellants. Tony West, Assistant Attorney General, Douglas
N. Letter, UNITED STATES DEPARTMENT OF JUSTICE,
Washington, D.C.; Neil H. MacBride, United States Attorney,
Alexandria, Virginia, for Appellees. J. Marc Vezina, VEZINA
& GATTUSO, LLC, Gretna, Louisiana; Joseph E. B. White,
Cleveland Lawrence, III, TAXPAYERS AGAINST FRAUD
EDUCATION FUND, Washington, D.C.; Zachary A. Kitts,
COOK & KITTS, PLLC, Fairfax, Virginia, for Amicus
Supporting Appellees.


                         OPINION

DEVER, District Judge:

   From 1860 to 1863, the federal budget grew dramatically
due to spending associated with the Civil War. Sadly, some
unscrupulous people viewed the growing federal budget as a
font to be plundered. Congress held hearings and learned that
federal treasure had been spent on decrepit horses and mules,
weapons that would not fire, rancid rations, and phantom sup-
plies. In response, in 1863, Congress enacted the False Claims
                       ACLU v. HOLDER                         3
Act ("FCA"). When enacted, the Department of Justice did
not exist, and federal law enforcement fell to Attorney Gen-
eral Edward Bates and his staff in Washington, D.C., as well
as to the then-independent U.S. Attorneys in each federal
judicial district. In enacting the FCA, Congress included qui
tam provisions authorizing private citizens (known as qui tam
relators) to use the FCA to file suit on behalf of the United
States and to share in any recovery from the fraudsters.

   Although the FCA proved a somewhat useful tool for
returning ill-gotten gains to the United States Treasury, courts
issued a number of rulings narrowing the construction of the
FCA. Thus, in 1986, Congress amended the FCA in order to
revise and strengthen it, particularly the FCA’s qui tam provi-
sions. Since the 1986 Amendments, relators have filed a dra-
matically larger number of qui tam actions, and due in large
measure to qui tam actions, the Department of Justice has
used the FCA to return over $27 billion to the United States
Treasury.

   In this case, the American Civil Liberties Union ("ACLU"),
OMB Watch, and Government Accountability Project
("GAP") (collectively "appellants") filed a complaint seeking
declaratory and injunctive relief against the Attorney General
of the United States and the Clerk of Court for the United
States District Court of the Eastern District of Virginia (col-
lectively "appellees"). Appellants make a facial constitutional
challenge to the seal provisions in 31 U.S.C. § 3730(b)(2)–(3)
of the FCA, alleging that the seal provisions violate the pub-
lic’s First Amendment right of access to judicial proceedings,
violate the First Amendment by gagging qui tam relators from
speaking about their qui tam complaints, and infringe on a
court’s inherent authority to decide on a case-by-case basis
whether a particular qui tam complaint should be sealed and
thereby violate the separation of powers. Congress added the
FCA’s seal provisions in 1986, and the seal provisions require
a qui tam relator to file the qui tam complaint under seal and
mandate that the complaint remain sealed for 60 days.
4                       ACLU v. HOLDER
Accordingly, when a qui tam relator files a qui tam action, the
Clerk of Court seals the qui tam complaint and the docket
sheet reflecting the sealed complaint. During this 60-day
period, the United States investigates the fraud allegations and
decides whether to intervene in the action. At the end of the
60-day period, the United States either intervenes, declines to
intervene, or seeks additional time from the federal court to
investigate the allegations. If it intervenes or declines to inter-
vene, the qui tam complaint and docket sheet are unsealed. If
the United States needs more time to investigate the allega-
tions to decide whether to intervene, the FCA permits the
United States to demonstrate good cause in camera to a fed-
eral court for continuing the seal beyond 60 days.

   The district court rejected appellants’ facial constitutional
challenge to the FCA’s seal provisions and granted appellees’
motion to dismiss pursuant to Rule 12(b)(1) and Rule 12(b)(6)
of the Federal Rules of Civil Procedure. Because the FCA’s
seal provisions do not violate the First Amendment or the sep-
aration of powers, we affirm.

                                I.

   In 1863, Congress enacted legislation for the civil recovery
of false claims. See Act of March 2, 1863, ch. 67, 12 Stat. 696
(1863); S. Rep. No. 99-345, at 8-13 (1986), reprinted in 1986
U.S.C.C.A.N. 5266, 5273-78. Congress targeted the law at
contractors who fraudulently obtained money from the War
Department during the Civil War. See United States v.
McNinch, 356 U.S. 595, 599 (1958). "Testimony before the
Congress painted a sordid picture of how the United States
had been billed for nonexistent or worthless goods, charged
exorbitant prices for goods delivered, and generally robbed in
purchasing the necessities of war. Congress wanted to stop
this plundering of the public treasury." Id. (footnotes omitted).
Initially, the act included both criminal and civil penalties.
See Act of March 2, 1863, ch. 67, 12 Stat. 696-98 §§ 1-3
(1863).
                          ACLU v. HOLDER                               5
   Congress eventually split the legislation concerning false
claims into separate civil and criminal false claims statutes.
See United States v. Bornstein, 423 U.S. 303, 305 n.1 (1976).
From its inception, the FCA contained provisions permitting
a party known as a qui tam relator to bring suit in the name
of the United States. See United States ex rel. Marcus v. Hess,
317 U.S. 537, 540 (1943).1 If the qui tam relator prevailed in
the suit, the qui tam relator recovered a portion of the pro-
ceeds. See id. Statutory qui tam provisions create a financial
incentive for relators to protect the federal treasury from
fraud. See id. As Judge Hall once wrote for this court: such
provisions "let loose a posse of ad hoc deputies to uncover
and prosecute frauds against the government" and thereby
supplement the government’s "regular troops." United States
ex rel. Milam v. Univ. of Tex. M.D. Anderson Cancer Ctr.,
961 F.2d 46, 49 (4th Cir. 1992).

   In 1986, following congressional hearings concerning fraud
in government contracting, Congress enacted the False Claims
Amendment Act of 1986 ("1986 Amendments"). See Mann v.
Heckler & Koch Def., Inc., 630 F.3d 338, 342–43 (4th Cir.
2010); Harrison v. Westinghouse Savannah River Co., 176
F.3d 776, 784–86 (4th Cir. 1999). The 1986 Amendments
expanded the FCA’s scope, increased the penalties, lowered
the requisite standard of knowledge and intent, revised the
process for a qui tam relator to file suit, and expanded the
number of qui tam relators permitted to sue. See United States
ex rel. Owens v. First Kuwaiti Gen. Trading & Contracting
Co., 612 F.3d 724, 728–29, 734 (4th Cir. 2010); United States
ex rel. Sanders v. N. Am. Bus Indus., Inc., 546 F.3d 288, 292
(4th Cir. 2008).
  1
    "Qui tam" is short for "qui tam pro domino rege quam pro se ipso in
hac parte sequitor," which means "who pursues this action on our Lord the
King’s behalf as well as his own." Vt. Agency of Natural Res. v. United
States ex rel. Stevens, 529 U.S. 765, 768 n.1 (2000); see Hess, 317 U.S.
at 541 n.4.
6                      ACLU v. HOLDER
    The FCA provides that any person who:

     (A) knowingly presents, or causes to be presented, a
     false or fraudulent claim for payment or approval;

     (B) knowingly makes, uses, or causes to be made or
     used, a false record or statement material to a false
     or fraudulent claim;

     (C) conspires to commit a violation of subparagraph
     (A), (B), (D), (E), (F), or (G);

     (D) has possession, custody, or control of property or
     money used, or to be used, by the Government and
     knowingly delivers, or causes to be delivered, less
     than all of that money or property;

     (E) is authorized to make or deliver a document cer-
     tifying receipt of property used, or to be used, by the
     Government and, intending to defraud the Govern-
     ment, makes or delivers the receipt without com-
     pletely knowing that the information on the receipt
     is true;

     (F) knowingly buys, or receives as a pledge of an
     obligation or debt, public property from an officer or
     employee of the Government, or a member of the
     Armed Forces, who lawfully may not sell or pledge
     property; or

     (G) knowingly makes, uses, or causes to be made or
     used, a false record or statement material to an obli-
     gation to pay or transmit money or property to the
     Government, or knowingly conceals or knowingly
     and improperly avoids or decreases an obligation to
     pay or transmit money or property to the Govern-
     ment,
                           ACLU v. HOLDER                               7
violates the FCA. 31 U.S.C. § 3729(a)(1); United States ex
rel. Vuyyuru v. Jadhav, 555 F.3d 337, 349 (4th Cir. 2009). In
order to recover under the FCA, the United States must prove
by a preponderance of the evidence that the person knowingly
violated the FCA. 31 U.S.C. § 3731(d). The FCA defines
knowingly and expressly rejects that a person have a specific
intent to defraud. Id. § 3729(b). A person who violates the
FCA is liable to the United States for a civil penalty of not
less than $5,000, but no more than $10,000 per false claim,
regardless of whether the United States sustained damages.
See id. § 3729(a)(1).2 If the United States can prove that the
false claim caused it damages, then it may recover between
double and treble damages. See id. § 3729(a). Additionally, if
it prevails, the United States may recover the costs of the civil
action brought to recover any penalty or damages. See id.

   In 1986, Congress also substantially revised the FCA’s qui
tam provisions in order "to encourage more private enforce-
ment suits." S. Rep. No. 99-345, at 23–24 (1986), reprinted
in 1986 U.S.C.C.A.N. 5266, 5288-89. Under the qui tam pro-
visions, Congress mandated that a relator file the qui tam
complaint under seal in a federal district court. See 31 U.S.C.
§ 3730(b). Specifically, 31 U.S.C. § 3730(b)(2)–(3) states:

      (2) A copy of the complaint and written disclosure
      of substantially all material evidence and informa-
      tion the person possesses shall be served on the Gov-
      ernment pursuant to Rule 4[(i)]3 of the Federal Rules
      of Civil Procedure. The complaint shall be filed in
      camera, shall remain under seal for at least 60 days,
      and shall not be served on the defendant until the
      court so orders. The Government may elect to inter-
  2
     Cf. Civil Monetary Penalties Inflation Adjustment, 64 Fed. Reg. 47099
(Aug. 30, 1999); 28 C.F.R. § 85.3(9) (2010).
   3
     The 1993 Amendments to the Federal Rules of Civil Procedure moved
former Rule 4(d)(4) to current Rule 4(i). Compare Fed. R. Civ. P. 4(d)(4)
(1992) with Fed. R. Civ. P. 4(i) (2010).
8                      ACLU v. HOLDER
    vene and proceed with the action within 60 days
    after it receives both the complaint and the material
    evidence and information.

    (3) The Government may, for good cause shown,
    move the court for extensions of the time during
    which the complaint remains under seal under para-
    graph (2). Any such motions may be supported by
    affidavits or other submissions in camera. The defen-
    dant shall not be required to respond to any com-
    plaint filed under this section until 20 days after the
    complaint is unsealed and served upon the defendant
    pursuant to Rule 4 of the Federal Rules of Civil Pro-
    cedure.

Id. § 3730(b)(2)-(3). A qui tam relator must file the complaint
under seal and the complaint must remain sealed for at least
60 days. Id. § 3730(b)(2). This initial seal provision and 60-
day period are mandatory. See id. Congress adopted the 60-
day period for numerous reasons: (1) to permit the United
States to determine whether it already was investigating the
fraud allegations (either criminally or civilly); (2) to permit
the United States to investigate the allegations to decide
whether to intervene; (3) to prevent an alleged fraudster from
being tipped off about an investigation; and, (4) to protect the
reputation of a defendant in that the defendant is named in a
fraud action brought in the name of the United States, but the
United States has not yet decided whether to intervene. See S.
Rep. No. 99-345, at 24–25 (1986), reprinted in 1986
U.S.C.C.A.N. 5266, 5289–90; Under Seal v. Under Seal, 326
F.3d 479, 486 (4th Cir. 2003); United States ex rel. Pilon v.
Martin Marietta Corp., 60 F.3d 995, 998–99 (2d Cir. 1995).

  Sometimes the United States is aware of the alleged fraud
described in a qui tam complaint. Sometimes it is not. Either
way, upon receiving a qui tam complaint, the Department of
Justice’s investigation usually requires Department of Justice
personnel to consult with investigators within the Department
                       ACLU v. HOLDER                          9
of Justice and personnel within the federal agency that is the
alleged fraud victim. The seal provisions provide time for
such consultation and investigation so that the United States
may make an informed decision about whether to intervene in
the qui tam action. The seal provisions also allow the govern-
ment an opportunity to determine whether the qui tam action
implicates any ongoing civil or criminal fraud investigations
and to determine whether to request a stay of the action pursu-
ant to 31 U.S.C. § 3730(c)(4). See S. Rep. No. 99-345, at 24
(1986), reprinted in 1986 U.S.C.C.A.N. 5266, 5289. Because
Congress recognized that some investigations might require
more than 60 days, the 1986 Amendments permit the United
States, "for good cause shown," to file a motion in camera
with affidavits or other submissions to extend the seal. See 31
U.S.C. § 3730(b)(3). The United States must file such a
motion before the 60-day period expires. Id. At that point, a
federal court must review the motion and determine whether
to extend the seal. See id. If the court decides to extend the
seal, the qui tam complaint, the docket sheet, the govern-
ment’s in camera submission, and the order extending the seal
all remain sealed. See generally United States ex rel. Siller v.
Becton Dickinson & Co., 21 F.3d 1339, 1341–42, 1345–46
(4th Cir. 1994). If the court declines to extend the seal, the
above-referenced items are unsealed. See, e.g., Under Seal,
326 F.3d at 486; United States ex rel. Doe v. X Corp., 862 F.
Supp. 1502, 1510–11 (E.D. Va. 1994).

   At the conclusion of its investigation, the United States
decides whether to intervene in the qui tam action. If the
United States intervenes, it notifies the court and the qui tam
relator, and the United States takes over the litigation. Follow-
ing intervention, the complaint is unsealed, the docket is
unsealed, and the United States serves the complaint on the
defendant pursuant to Rule 4 of the Federal Rules of Civil
Procedure. At that point, the United States may amend the
complaint, move to dismiss the action or certain claims, seek
to settle the action, pursue the claims through alternative rem-
edies, or litigate the action. See 31 U.S.C. §§ 3730(b)(1),
10                      ACLU v. HOLDER
3730(c)(2)(A) (discussing dismissal); id. § 3730(c)(2)(B) (dis-
cussing settlement); id. § 3730(c)(5) (discussing alternative
administrative false claims remedies).

   If the United States intervenes, the qui tam relator remains
a party to the action. See id. § 3730(c)(1). Thus, the qui tam
relator may participate in discovery, engage in motions prac-
tice, and participate at trial. The United States may seek to
curb a qui tam relator’s participation if such participation is
repetitious, irrelevant, or harassing. See id. § 3730(c)(2)(C).
Likewise, the United States may seek to curb civil discovery
in a qui tam action if such discovery will interfere with ongo-
ing civil or criminal investigation arising from the same facts.
Id. § 3730(c)(4). Moreover, a defendant may seek to limit a
qui tam relator’s participation in the litigation. See id.
§ 3730(c)(2)(D).

   If the United States intervenes and recovers any proceeds
under the FCA, the relator receives at least 15 percent but not
more than 25 percent of the proceeds. See id. § 3730(d)(1).
Additionally, the relator may recover its reasonable expenses,
attorney’s fees, and costs. See id.

   The process and potential recovery are different if the
United States declines to intervene. If the United States
declines to intervene, it notifies the court and the qui tam rela-
tor. The complaint is then unsealed, the docket is unsealed,
and the qui tam relator serves the complaint on the defendant
pursuant to Rule 4 of the Federal Rules of Civil Procedure.
The qui tam relator then litigates the case against the defen-
dant. The United States may, however, continue to receive all
pleadings and seek to intervene at a later date for good cause.
See id. § 3730(c)(3). Furthermore, the United States may seek
to curb civil discovery for a period of up to 60 days upon a
showing that such discovery would interfere with its investi-
gation or prosecution of a civil or criminal matter arising from
the same facts. Id. § 3730(c)(4).
                           ACLU v. HOLDER                               11
   If the United States declines to intervene and the qui tam
relator recovers proceeds under the FCA, the qui tam relator’s
proceeds are larger than in a case where the United States
intervened. Specifically, if the relator litigates alone and
recovers proceeds under the FCA, the relator’s share must be
at least 25 percent, but no more than 30 percent of the pro-
ceeds, plus reasonable expenses, attorney’s fees, and costs.
See id. § 3730(d)(2).4

                                    II.

   Appellants contend the seal provisions of 31 U.S.C.
§ 3730(b)(2)-(3) facially violate the First Amendment and the
Constitution’s separation of powers. Specifically, appellants
contend that the seal provisions violate the public’s First
Amendment right of access to judicial proceedings, violate
the First Amendment by gagging qui tam relators from speak-
ing about their qui tam complaints, and infringe on a court’s
inherent power to determine on an individualized basis
whether a qui tam complaint should be sealed and thereby
violate the separation of powers. ACLU v. Holder, 652 F.
Supp. 2d 654, 659 (E.D. Va. 2009). The district court dis-
agreed and dismissed their complaint. Id. at 671. Our review
is de novo. See, e.g., Robinson v. Am. Honda Motor Co., 551
F.3d 218, 222 (4th Cir. 2009); Sucampo Pharm., Inc. v. Astel-
las Pharma, Inc., 471 F.3d 544, 550 (4th Cir. 2006).
  4
    To say that the 1986 Amendments strengthened the FCA and its qui
tam provisions would be an understatement. According to the Department
of Justice, it used the FCA to recover more than $3 billion in fiscal year
2010. See Dep’t of Justice, False Claims Act Statistics, 2 (Nov. 23, 2010),
http://www.justice.gov/civil/frauds/fcastats.pdf. Moreover, between 1986
and 2010, the Department of Justice used the FCA to recover more than
$27 billion. See id. at 1–2. Qui tam relators have filed 63% of FCA cases
since 1987. See id. Most strikingly, qui tam actions accounted for only 8%
of FCA matters in 1987, but accounted for 80% of FCA matters in 2010.
See id.
  In 2009, Congress again amended the FCA. See Fraud Enforcement and
Recovery Act of 2009, Pub. L. No. 111-21, sec. 4, 123 Stat. 1617, 1621-
25. The 2009 amendments to the FCA are not material to this appeal.
12                           ACLU v. HOLDER
                                      A.

   Initially, the parties dispute whether the First Amendment
provides a right of access to a qui tam complaint and docket
sheet sealed in accordance with 31 U.S.C. § 3730(b)(2)–(3).5
We recognize that the First Amendment provides a right of
access to criminal trials and certain criminal proceedings. See,
e.g., Press-Enterprise Co. v. Superior Court, 478 U.S. 1, 10-
14 (1986); Press-Enterprise Co. v. Superior Court, 464 U.S.
501, 505–10 (1984); Globe Newspaper Co. v. Superior Court,
457 U.S. 596, 603–06 (1982); Richmond Newspapers, Inc. v.
Virginia, 448 U.S. 555, 575–80 (1980); In re Washington
Post Co., 807 F.2d 383, 388–90 (4th Cir. 1986); see also In
re State-Record Co., 917 F.2d 124, 127-29 (4th Cir. 1990);
Baltimore Sun Co. v. Goetz, 886 F.2d 60, 64–65 (4th Cir. 1989).6
Although the First Amendment guarantees a right of access to
criminal trials and certain criminal proceedings, that right of
access is not absolute. See, e.g., Globe Newspaper Co., 457
U.S. at 606. Thus, a state may deny access to a portion of a
criminal trial if it demonstrates that denial of access is neces-
sitated by a compelling government interest and is narrowly
tailored to serve that interest. Id. at 606-07. We also recognize
that the Supreme Court has not addressed whether the First
Amendment’s right of access extends to civil trials or other
aspects of civil cases. See, e.g., Huminski v. Corsones, 386
F.3d 116, 145 n.30 (2d Cir. 2004); Detroit Free Press v. Ash-
  5
     Appellants abandoned any argument that the common law provides a
right to access by failing to properly raise the issue in their opening brief.
See United States v. Brooks, 524 F.3d 549, 556 n.11 (4th Cir. 2008);
Edwards v. City of Goldsboro, 178 F.3d 231, 241 n.6 (4th Cir. 1999).
Thus, we do not address any issues associated with the common-law right
of access. Cf. Stone v. Univ. of Md. Med. Sys. Corp., 855 F.2d 178, 180
(4th Cir. 1988).
   6
     Public access to a criminal trial also raises issues under the public trial
clause of the Sixth Amendment. See, e.g., Presley v. Georgia, 130 S. Ct.
721, 723-25 (2010) (per curiam); Waller v. Georgia, 467 U.S. 39, 44-50
(1984). In challenging the FCA’s seal provisions, appellants do not rely
on the Sixth Amendment.
                       ACLU v. HOLDER                        13
croft, 303 F.3d 681, 695 n.11 (6th Cir. 2002). However, most
circuit courts, including the Fourth Circuit, have recognized
that the First Amendment right of access extends to civil trials
and some civil filings. See, e.g., Va. Dep’t of State Police v.
Washington Post, 386 F.3d 567, 575–78 (4th Cir. 2004);
Hartford Courant Co. v. Pellegrino, 380 F.3d 83, 91–92 (2d
Cir. 2004); Stone v. Univ. of Md. Med. Sys. Corp., 948 F.2d
128, 130–31 (4th Cir. 1991); Stone, 855 F.2d at 180–81;
Rushford v. New Yorker Magazine Inc., 846 F.2d 249, 253
(4th Cir. 1988).

   Here, we need not and do not resolve whether the First
Amendment right of access extends to a qui tam complaint
and docket sheet sealed in accordance with 31 U.S.C.
§ 3730(b)(2)–(3). Cf. Pearson v. Callahan, 129 S. Ct. 808,
821 (2009) (noting that lower federal courts should not "pass
on questions of constitutionality . . . unless such adjudication
is unavoidable" (alteration in original) (quotation omitted)).
Instead, we assume without deciding that the First Amend-
ment right of access extends to a qui tam complaint and
docket sheet sealed in accordance with 31 U.S.C.
§ 3730(b)(2)–(3). Even with this assumption, access is still
not guaranteed. See, e.g., Globe Newspaper Co., 457 U.S. at
606-07; Stone, 855 F.2d at 180; Rushford, 846 F.2d at 253; In
re Washington Post Co., 807 F.2d at 390. Specifically, if the
United States can show a compelling interest and the denial
of access is narrowly tailored to serve that compelling inter-
est, denial of access in accordance with 31 U.S.C.
§ 3730(b)(2)–(3) comports with the First Amendment. See,
e.g., Globe Newspaper Co., 457 U.S. at 606-07; Stone, 855
F.2d at 180.

   The United States has a compelling interest in protecting
the integrity of ongoing fraud investigations. See, e.g., Va.
Dep’t of State Police, 386 F.3d at 579. Congress added the
seal provisions in the FCA for numerous reasons, including to
preserve the integrity of such fraud investigations. See S. Rep.
No. 99-345, at 24 (1986), reprinted in 1986 U.S.C.C.A.N.
14                      ACLU v. HOLDER
5266, 5289; Pilon, 60 F.3d at 998-99. Thus, we turn to
whether the seal provisions are narrowly tailored to serve that
compelling government interest.

   The FCA’s seal provisions are narrowly tailored in three
important ways. First, in attempting to balance the govern-
ment’s investigatory needs against the need for public access
to court documents, Congress crafted a detailed process for
initiating and pursuing a qui tam complaint under the FCA,
including a narrow window of time (i.e., 60 days) in which
the seal provisions are mandatory. In doing so, Congress
accounted for the complex nature of modern fraud investiga-
tions, the government’s limited resources, and the unique
nature of a qui tam action under the FCA. As for the unique
nature of qui tam actions, the Supreme Court explained most
recently in Vermont Agency that qui tam statutes have a long
historical pedigree, but are unique in effecting a partial
assignment of a damages claim of the United States to the
relator. See Vt. Agency of Natural Res., 529 U.S. at 774-76.
Such qui tam statutes implicate the appointments clause in
Article II, § 2 and the "take care" clause in Article II, § 3. See
id. at 775-78 & n.8; cf. Riley v. St. Luke’s Episcopal Hosp.,
252 F.3d 749, 752–58 (5th Cir. 2001) (en banc) (describing
FCA’s intrusion on Executive’s Article II powers as "mod-
est," but upholding constitutionality based on the FCA’s con-
trol mechanisms); United States ex rel. Berge v. Bd. of Trs. of
Univ. of Ala., 104 F.3d 1453, 1457–59 (4th Cir. 1997) (hold-
ing government’s declination to intervene does not extinguish
its interest in the FCA action; in fact its interest remains
strong enough to abrogate a state’s Eleventh Amendment
immunity); United States ex rel. Taxpayers Against Fraud v.
Gen. Elec. Co., 41 F.3d 1032, 1041 (6th Cir. 1994) (relying
on FCA’s control mechanisms in upholding FCA against
"take care" and appointments clause challenges); United
States ex rel. Kelly v. Boeing Co., 9 F.3d 743, 758 (9th Cir.
1993) (same). After all, in a typical civil action that the
Department of Justice files on behalf of the United States, the
Department of Justice investigates whether to file suit before
                       ACLU v. HOLDER                        15
the suit is filed. Such a pre-suit investigation is particularly
critical before alleging fraud. See Fed. R. Civ. P. 9(b), 11.
However, in a qui tam action under the FCA, a person uncon-
nected to the Executive files a qui tam suit under the FCA on
behalf of the United States. Moreover, the qui tam relator files
such a suit with no notice or warning to the Executive, and the
Executive may already be conducting a civil or criminal fraud
investigation.

   Not surprisingly, Congress crafted the FCA in 1986 to
address the complexity of modern fraud investigations, the
government’s limited resources, and the unique nature of a
qui tam action under the FCA. As discussed, a qui tam relator
must file the qui tam complaint under seal. See 31 U.S.C.
§ 3730(b). The qui tam relator serves the sealed complaint
and a statement of material evidence detailing the alleged
FCA violations on the United States pursuant to Rule 4(i) of
the Federal Rules of Civil Procedure. See id. § 3730(b)(2);
Fed. R. Civ. P. 4(i). Because the qui tam complaint is filed
under seal and is (by definition) the first entry on the docket
sheet, the Clerk of Court seals the docket sheet. The act of
sealing the docket sheet is ministerial. Both the qui tam com-
plaint and the docket sheet remain sealed for 60 days. See 31
U.S.C. § 3730(b). There are no hearings (public or otherwise)
during this 60-day period. Rather, the United States has the
opportunity to investigate the allegations in order to decide
whether to intervene.

  Second, the seal provisions mandate judicial review at the
end of the 60-day period. Specifically, at the end of the 60-
day period, if the United States wishes to extend the seal, it
must demonstrate "good cause" to a federal court for extend-
ing the seal. Of course, the "good cause" standard in section
3730(b)(3) is the same standard contained in Rule 26 of the
Federal Rules of Civil Procedure, which permits a federal
court to require that certain matters be sealed. See Fed. R.
Civ. P. 26(c); Seattle Times Co. v. Rhinehart, 467 U.S. 20,
36–37 (1984) (noting that "good cause" standard under the
16                         ACLU v. HOLDER
Federal Rules of Civil Procedure does not require heightened
First Amendment scrutiny).

   Third, the seal provisions limit the relator only from pub-
licly discussing the filing of the qui tam complaint. Nothing
in the FCA prevents the qui tam relator from disclosing the
existence of the fraud. Therefore, even if there is a First
Amendment right of access to a qui tam complaint and docket
sheet sealed in accordance with 31 U.S.C. § 3730(b)(2)–(3),
the FCA’s seal provisions are narrowly tailored to serve a
compelling government interest.

   In opposition to this conclusion, appellants argue that the
FCA should have been drafted to require that every qui tam
relator publicly file every qui tam action, unless the court
makes an individualized determination that the complaint
should be filed under seal. See Appellants’ Br. at 39. Under
this alternative process, appellants recognize that at least
some qui tam complaints would warrant being filed under seal
just as some non-FCA complaints are filed under seal. See id.
In making this argument, appellants fail to meet the rigorous
requirements necessary to win a facial First Amendment chal-
lenge to 31 U.S.C. § 3730(b)(2)-(3). See, e.g., Wash. State
Grange v. Wash. State Republican Party, 552 U.S. 442,
450–51 (2008); United States v. Salerno, 481 U.S. 739, 745
(1987); Richmond Med. Ctr. for Women v. Herring, 570 F.3d
165, 173–74 (4th Cir. 2009) (en banc); WV Ass’n of Club
Owners and Fraternal Servs., Inc. v. Musgrave, 553 F.3d 292,
294 (4th Cir. 2009).7

  In sum, even assuming that the First Amendment right of
access extends to a qui tam complaint and docket sheet sealed
in accordance with 31 U.S.C. § 3730(b)(2)–(3), appellants’
  7
    Appellants admit that this is not an overbreadth First Amendment
claim. See Appellants’ Reply Br. at 5; cf. United States v. Stevens, 130 S.
Ct. 1577, 1587–88 & n.3 (2010) (describing standard applied to an over-
breadth First Amendment claim).
                        ACLU v. HOLDER                         17
facial challenge still fails. Accordingly, we affirm the district
court’s judgment dismissing that claim under Rule 12(b)(6).

                               B.

   Next we analyze appellants’ claim that the FCA’s seal pro-
visions violate the First Amendment by gagging qui tam rela-
tors from speaking about the qui tam complaint. In making
this claim, appellants concede that they are not relators, but
assert that they are "willing listeners" to relators who would
like to discuss their qui tam complaints. After considering this
claim and the record, the district court concluded that appel-
lants lacked standing to challenge the alleged speech-
restricting effect that 31 U.S.C. § 3730(b)(2)-(3) has on rela-
tors’ ability to disclose the existence of the sealed qui tam
complaint. See ACLU, 652 F. Supp. 2d at 668–69.

   In making this First Amendment argument, appellants rely
on a standing doctrine unique to the First Amendment, which
provides standing to persons who are "willing listeners" to a
willing speaker who, but for the restriction, would convey
information. See, e.g., Stephens v. County of Albemarle, 524
F.3d 485, 491 (4th Cir. 2008). The "willing speakers," accord-
ing to the appellants, are relators who otherwise would dis-
cuss their qui tam complaints with appellants but for 31
U.S.C. § 3730(b)(2)-(3).

   In Stephens, we analyzed whether a plaintiff had standing
to assert such a right to receive speech. Id. at 492. There,
plaintiff Patricia Stephens alleged that, but for a sealed settle-
ment agreement, she and her deceased husband would have
been informed about dangerous conditions existing at his
workplace. Id. at 486. Although we found that Mrs. Stephens
was a willing listener and found that two willing speakers
existed, we still held Mrs. Stephens lacked standing. Id. at
492–93. In doing so, we held that Mrs. Stephens had to show
a direct connection between an identifiable willing speaker
and herself as a willing listener. Id. Mrs. Stephens could have
18                      ACLU v. HOLDER
shown this direct connection with evidence that the identified
willing speakers would have spoken to her in the past but for
the speech restriction or would speak with her in the future
but for the speech restriction. Id. Because Mrs. Stephens
failed to show "that there exists a speaker willing to convey
the information to her," she lacked standing. Id.

   Here, appellants have failed to identify any particular qui
tam relator who, but for the seal provisions in 31 U.S.C.
§ 3730(b)(2)-(3), is a willing speaker who desires to speak
with appellants. Thus, as in Stephens, appellants have failed
to show a direct connection between an identifiable willing
speaker and the appellants. See id. at 492-93; see also Bond
v. Utreras, 585 F.3d 1061, 1078 (7th Cir. 2009) (collecting
cases). Therefore, appellants lack standing to raise this claim.
Accordingly, we affirm the district court’s judgment dismiss-
ing that claim under Rule 12(b)(1).

                               C.

   Appellants claim that the FCA’s seal provisions violate the
Constitution’s separation of powers. Specifically, appellants
claim that 31 U.S.C. § 3730(b)(2)-(3) infringes on the inher-
ent power of the lower federal courts by mandating that qui
tam relators file FCA complaints under seal, without an
opportunity for individual judicial assessment of the need to
seal the complaint or the docket sheet.

   Congress may not disrupt the balance among the branches
of government by preventing another branch from accom-
plishing its constitutional function. See, e.g., Clinton v. Jones,
520 U.S. 681, 699–700 (1997); Morrison v. Olson, 487 U.S.
654, 696 (1988); Nixon v. Adm’r of Gen. Servs., 433 U.S. 425,
442-43 (1977). Appellants’ argument focuses on the inherent
power of lower federal courts. The inherent power of the
lower federal courts falls into three main categories, none of
which are absolute. See, e.g., In re Stone, 986 F.2d 898,
901–02 (5th Cir. 1993); Eash v. Riggins Trucking Inc., 757
                       ACLU v. HOLDER                         19
F.2d 557, 562-64 (3d Cir. 1985) (en banc); United States v.
Brainer, 691 F.2d 691, 695-96 (4th Cir. 1982). The first cate-
gory of inherent powers is the core Article III power. This
power is generally described as the ability of a lower federal
court to decide a case over which it has jurisdiction. See, e.g.,
United States v. Klein, 80 U.S. (13 Wall.) 128, 146–47
(1871); Brainer, 691 F.2d at 695. Essentially, once Congress
has established lower federal courts and provided jurisdiction
over a given case, Congress may not interfere with such
courts by dictating the result in a particular case. See, e.g.,
Brainer, 691 F.2d at 695. The second category of inherent
powers consists of those powers "necessary to the exercise of
all others." In re Stone, 986 F.2d at 902 (quotation omitted).
"For the most part, these powers are deemed necessary to pro-
tect the efficient and orderly administration of justice and
those necessary to command respect for the court’s orders,
judgments, procedures, and authority." See id. These powers
are subject to congressional regulation. See Brainer, 691 F.2d
at 695-97 (noting power of federal courts to make procedural
rules in the absence of congressional directive and describing
the contempt power as an example). The third category of
inherent powers "includes those reasonably useful to achieve
justice." In re Stone, 986 F.2d at 902. Examples of such pow-
ers include "the power of a district court to appoint an auditor
to aid in litigation involving a complex commercial matter."
Id. Such powers are subject to congressional regulation. Id.

   The power at issue in this case — whether to seal a com-
plaint or a docket sheet for 60 days — appears to fit into the
third category of powers. At most, it reaches the second cate-
gory. In either event, 31 U.S.C. § 3730(b)(2)-(3) does not vio-
late the separation of powers under the Constitution. See
Brainer, 691 F.2d at 698-99 (rejecting facial and as applied
separation-of-powers challenge to Speedy Trial Act). As in
Brainer, the FCA’s seal provisions are a proper subject of
congressional legislation and do not intrude on "the zone of
judicial self-administration to such a degree as to prevent the
judiciary from accomplishing its constitutionally assigned
20                     ACLU v. HOLDER
functions." Id. at 698 (quotation omitted). Accordingly, we
affirm the district court’s judgment dismissing that claim
under Rule 12(b)(6).

                              D.

   Finally, we respectfully offer a few thoughts in response to
the dissenting opinion. First, the dissent describes Congress’s
decision to add the FCA’s seal provisions in 1986 as "rather
puzzling," Post at 25, but the legislative history explains why
Congress added the seal provisions. See S. Rep. No. 99-345,
at 24–25 (1986), reprinted in 1986 U.S.C.C.A.N. 5266,
5289–90. Next, the dissent claims that the FCA’s seal provi-
sions "effectively prohibit[ ] public discussion of an entire
topic." Post at 27 (quotations and citation omitted). The
FCA’s seal provisions, however, only preclude a qui tam rela-
tor who wants to use the FCA to recover money from discuss-
ing the FCA complaint for a brief period of time. Given that
Congress created the FCA’s qui tam right to bring suit in the
name of the United States, Congress certainly could add con-
ditions to safeguard the interests of the United States. More-
over, as we have explained, the FCA does not bar the qui tam
relator from discussing the underlying fraud.

  Third, the dissent claims that invalidating the FCA’s seal
provisions will bolster the role of relators and help to prevent
under-enforcement of the FCA. See Post at 28–29. However,
Congress has chosen a different balance among relators, the
United States, and those subject to FCA actions.

   Fourth, the dissent contends that protecting on-going fraud
investigations is not compelling. Post at 29–30. However, in
Virginia Department of State Police, we stated "our complete
agreement with the general principle that a compelling gov-
ernmental interest exists in protecting the integrity of an
ongoing law enforcement investigation." 386 F.3d at 579. The
dissent also claims we must make an "individualized assess-
ment" of the government’s claimed compelling interest. Post
                       ACLU v. HOLDER                        21
at 29. However, such an assessment is impossible until an as-
applied challenge is properly before us.

   Next, the dissent suggests that the FCA’s seal provisions
are not narrowly tailored because some federal courts in some
FCA cases grant government motions to extend the FCA’s
seal after applying the "good cause" standard in 31 U.S.C.
§ 3730(b)(3). See Post at 31. As a result, the seal is sometimes
extended beyond the 60-day period. See id. The "good cause"
standard, however, comports with the First Amendment. See
Seattle Times Co. v. Rhinehart, 467 U.S. 20, 36–37 (1984).
Moreover, Congress intended courts to apply that standard
and to "weigh carefully" any such extension beyond the 60-
day period. See S. Rep. No. 99-345, at 24–25 (1986),
reprinted in 1986 U.S.C.C.A.N. 5266, 5289–90. To the extent
the dissent is troubled by how often federal courts grant gov-
ernment motions to extend the seal beyond the 60-day period
or how long federal courts have extended the seal in certain
cases, the dissent’s real complaint arises from each federal
court’s independent decision to extend the seal. However,
before a federal court extends the seal in accordance with the
FCA’s statutory scheme, the federal court has reviewed the
record and the motion and applied the "good cause" standard.
Notably, in camera proceedings are very common in the fed-
eral judiciary. In re N.Y. Times Co. to Unseal Wiretap &
Search Warrant Materials, 577 F.3d 401, 410 n.4 (2d Cir.
2009). Such proceedings include grand jury proceedings, cer-
tain proceedings involving national security, trade secrets,
state secrets, or personal safety, certain proceedings involving
minors, and the process of applying for a search warrant. See
id.; see, e.g., In re Grand Jury, 478 F.3d 581, 584–88 (4th
Cir. 2007); Sterling v. Tenet, 416 F.3d 338, 342–49 (4th Cir.
2005); James v. Jacobson, 6 F.3d 233, 238–42 (4th Cir.
1993); In re Application & Affidavit for a Search Warrant,
923 F.2d 324, 328–31 (4th Cir. 1991). Similarly, courts some-
times receive and review "other forms of sensitive informa-
tion in camera and ex parte." In re N.Y. Times Co., 577 F.3d
at 410 n.4. In these situations, just as when applying the
22                          ACLU v. HOLDER
FCA’s "good cause" standard, "the courts seek to balance the
need for transparency in the judiciary with the effective pro-
tection of sensitive information." Id.

   Ultimately, the dissent cites "sunlight" and "openness" as
reasons for invalidating Congress’s policy preference in the
FCA’s seal provisions. We agree that "sunlight" and "open-
ness" are important values that further the functioning of this
republic and note that in every FCA case, the qui tam com-
plaint will be unsealed. Thus, in every FCA case, the people
will be able to see how the Executive and the Judiciary have
fulfilled their constitutional and statutory roles. Concomi-
tantly, we recognize the United States Code includes a myriad
of statutes where Congress has mandated the sealing of cer-
tain sensitive information filed with a court.8 Although "opac-
   8
     See, e.g., Fed. R. Civ. P. 5.2; Fed. R. Crim. P. 49.1 (mandating sealing
as to certain personal, private identifications such as individual social-
security numbers) (adopted in compliance with the E-Government Act of
2002, Pub. L. No. 107-347, § 205, 116 Stat 2899, 2913–15); 8 U.S.C.
§ 1535(a) (mandating seal and ex parte hearing of appeals concerning
denial of application for removal of an alien suspected of terrorism); 12
U.S.C. § 3410(b) (providing for in camera response of government to a
customer motion to quash a bank record subpoena); 15 U.S.C.
§ 1116(d)(8) (mandating the sealing of a court order — and all supporting
documents — directing seizure of counterfeit goods until subject of order
"has an opportunity to contest" the order); 18 U.S.C. § 3333(c)(1) (man-
dating the sealing of a Special Grand Jury’s report for 31 days following
service on public officers named therein); 18 U.S.C. § 3509(d)(2) (man-
dating sealing of child victim’s or witness’s names and "other informa-
tion" concerning the child); 28 U.S.C. § 1610(f)(2)(B)(i) (allowing
Secretaries of State and Treasury discretion to provide information to
court under seal in executing on assets of foreign states); 31 U.S.C.
§ 5318A(f) (allowing ex parte and in camera submission of evidentiary
support for Secretary of Treasury’s designation of a "primary money laun-
dering concern"); 42 U.S.C. § 10608(c) (mandating sealing of any tapes
created by closed-circuit broadcast of court proceedings for victims of
crime); 42 U.S.C. § 14011(b)(6) (mandating the sealing of court proceed-
ings pertaining to and the results of sexually transmitted disease testing of
sexual-assault defendants and prohibiting disclosure beyond limited par-
ties). We need not and do not address whether these statutes comport with
the First Amendment.
                       ACLU v. HOLDER                        23
ity" may very well "deteriorat[e] the quality of our
democracy," Post at 32, Congress has determined temporary
confidentiality can assist the functioning of certain processes,
including certain processes involving the Executive and Judi-
ciary. Congress made one such constitutionally permissible
choice in adding the seal provisions to the FCA, and we
respectfully disagree that the dissent’s assessment of "open-
ness" and "sunlight" should trump Congress’s assessment.

                              III.

   As explained above, the judgment of the district court is
affirmed.

                                                   AFFIRMED

GREGORY, Circuit Judge, dissenting:

   The majority upholds the automatic sealing of vital court
documents that pertain to important national issues and often
remain secret for years. Consequently, we may never know
what wasteful spending and fraud against the public fisc per-
sists because of government delay, inaction, or under-
enforcement of the False Claims Act (FCA). I respectfully
dissent because transparency remains central to combating
waste and fraud, because 31 U.S.C. § 3730(b)(2)-(3) is
facially unconstitutional, and because the Government fails to
justify its First Amendment infringement with compelling
interests and narrow tailoring. In turn, I address the history,
text, and constitutionality of section 3730(b)(2)-(3).

                               I.

   For 123 years, the FCA relied on public citizens to help
fight fraud without restricting freedom of speech. Compare
An Act to Prevent and Punish Frauds upon the Government
of the United States, 12 Stat. 696 (1863) (original enactment)
with False Claims Amendments Act of 1986, 100 Stat. 3153
24                       ACLU v. HOLDER
(1986) (seal amendments). At oral argument, the Government
agreed that the law operated for more than 120 years without
mandatorily closing the record. Passed in response to "the
fraudulent use of government funds during the Civil War,"
United States v. Neifert-White Co., 390 U.S. 228, 232 (1968),
the original FCA legislation specified that "suit may be
brought and carried on by any person, as well for himself as
for the United States." 12 Stat. at 698 (emphasis added). This
clause is known as the qui tam provision. Senator Jacob How-
ard, the bill’s sponsor and floor manager, explained that the
provision was "based . . . upon the old-fashion idea of hold[-
ing] out a temptation, and ‘setting a rogue to catch a rogue,’
which is the safest and most expeditious way I have ever dis-
covered of bringing rogues to justice." 33 Cong. Globe 955-
56 (1863) (remarks of Sen. Howard) (emphasis added),
quoted in Charles Doyle, Congressional Research Service
Report for Congress, Qui Tam: The False Claims Act and
Related Federal Statutes 5 (2009). By utilizing members of
the public to identify fraud, the FCA’s qui tam provisions
have comprised 80% of FCA cases in 2010 and recovered
more than $18 billion in the last twenty-three years. Depart-
ment of Justice, False Claims Act Statistics 2 (Nov. 23, 2010),
quoted in slip op. 11 n.4.

   The FCA’s legacy of transparency comports with the fact
"that historically both civil and criminal trials have been pre-
sumptively open." Richmond Newspapers v. Va., 448 U.S.
555, 580 n.17 (1980) (Burger, C.J.) (plurality opinion). "From
[ ] early times, although great changes in courts and procedure
took place, one thing remained constant: the public character
of the trial. . . ." Id. at 566. "This is no quirk of history; rather,
it has long been recognized as an indispensable attribute of an
Anglo-American trial," promoting virtues such as fairness,
truthfulness, decorum, objectivity, and legitimacy. Id. at 569.
"[O]pen justice" constitutes a "keystone" of our judicial sys-
tem, since "‘[w]ithout publicity, all other checks [and bal-
ances] are insufficient. . . .’" Id. at 569 (citing 1 J. Bentham,
Rationale of Judicial Evidence 524 (1827)).
                       ACLU v. HOLDER                         25
                              II.

  In that light, it is rather puzzling that the FCA was amended
in 1986 to automatically seal all complaints. The pertinent
portion of the FCA now reads as follows:

    (2)   A copy of the complaint and written disclosure
          of substantially all material evidence and infor-
          mation the person possesses shall be served on
          the Government pursuant to Rule 4(d)(4) of the
          Federal Rules of Civil Procedure. The com-
          plaint shall be filed in camera, shall remain
          under seal for at least 60 days, and shall not be
          served on the defendant until the court so
          orders. The Government may elect to intervene
          and proceed with the action within 60 days
          after it receives both the complaint and the
          material evidence and information.

    (3)   The Government may, for good cause shown,
          move the court for extensions of the time dur-
          ing which the complaint remains under seal
          under paragraph (2). Any such motions may be
          supported by affidavits or other submissions in
          camera. The defendant shall not be required to
          respond to any complaint filed under this sec-
          tion until 20 days after the complaint is
          unsealed and served upon the defendant pursu-
          ant to Rule 4 of the Federal Rules of Civil Pro-
          cedure.

31 U.S.C. § 3730(b) (emphasis added) (hereafter, "section
3730(b)(2)-(3)" or "the seal provision").

   Appellant seeks to maintain the longstanding tradition of
‘open justice’ as it applies to the FCA. Specifically, Appellant
lodges a facial attack against section 3730(b)(2)–(3), and
claims that statute violates the First Amendment. "To succeed
26                         ACLU v. HOLDER
in a typical facial attack," litigants must "establish ‘that no set
of circumstances exists under which [the law] would be
valid.’" United States v. Stevens, 130 S. Ct. 1577, 1587 (2010)
(citations omitted). While relaxed standards apply to First
Amendment claims that a statue is overbroad, the majority
correctly notes that Appellant has made no such claim here.
Slip Op. 16 n.7; App. Br. 5.

   The Government also has a significant burden in defending
section 3730(b)(2)-(3). "The circumstances under which the
press and public can be barred from a criminal trial are lim-
ited; the State’s justification in denying access must be a
weighty one. . . . It must be shown that the denial is necessi-
tated by a compelling . . . interest, and is narrowly tailored to
serve that interest." Globe Newspaper Co. v. Superior Court,
457 U.S. 596, 606-607 (1982). In the civil context too, the
Government must articulate a compelling interest and narrow
tailoring, as the majority notes. Slip Op. 13 (citing Globe
Newspaper Co.). Complaints, it goes almost without saying,
have a foundational function in civil trials.

   "We review de novo a properly preserved constitutional
claim." United States v. Hall, 551 F.3d 257, 266 (4th Cir.
2009).

                                   III.

   Section 3730(b)(2)–(3) is facially unconstitutional because
it automatically and categorically seals all FCA complaints
for at least 60 days. By its plain terms, the statute seals "the
complaint" for "at least 60 days," renewable "for good cause,"
and requires the complaint "not be served on the defendant
until the court so orders." 31 U.S.C. § 3730(b)(2)–(3).* That

   *Section 3730(b)(2)–(3) uses the phrases "in camera" and "under seal"
somewhat interchangeably. That section of the law is generally known as
the ‘seal provision’— ‘seal’ being the operative term. Compare Black’s
Law Dictionary 763 (7th ed., 1999) (defining "in camera" primarily as
"[i]n the judge’s private chambers.") with id. at 1350 (defining "seal" to
include "to prevent access to (a document, record, etc.)").
                        ACLU v. HOLDER                         27
violates the fundamentally "public character of the trial" as
well as our tenet "that historically both civil and criminal tri-
als have been presumptively open." Richmond Newspapers,
448 U.S. at 566, 580 n.17.

   As the majority acknowledges, slip op. 13, our Circuit has
recognized the value of this openness and found that the pub-
lic has a First Amendment right to access civil dockets. In
Columbus-America Discovery Group v. Atlantic Mut. Ins.
Co., we found that "[p]ublicity of [court] records . . . is neces-
sary in the long run so that the public can judge the product
of the courts in a given case." 203 F.3d 291, 303 (4th Cir.
2000). We have also held that "the more rigorous First
Amendment standard should also apply to documents filed in
connection with a summary judgment motion in a civil case."
Rushford v. New Yorker Magazine, Inc., 846 F.2d 249, 253
(4th Cir. 1988). See also Va. Dep’t of State Police v. Wash-
ington Post, 386 F.3d 567, 575–78 (4th Cir. 2004) (finding a
right to access documents filed in connection with an opposi-
tion to a summary judgment motion); Stone v. Univ. of Md.
Med. Sys. Corp., 855 F.2d 178 (4th Cir. 1988) (overturning
the sealing of an entire record, except for the complaint, in an
employment dispute), 948 F.2d 128 (4th Cir. 1991) (subse-
quently rejecting the sealing of three documents because the
trial court "declined to set forth any interest of its own, com-
pelling or otherwise").

   Section 3730(b)(2)–(3) impermissibly engages in content-
based restrictions on speech, since it seals both content and
the act of filing the complaint—and requires a district court
to proactively order it be served on a defendant. This effec-
tively "prohibit[s] public discussion of an entire topic." Carey
v. Brown, 447 U.S. 455, 463 n.6 (1980) (citing Consol. Edi-
son Co. v. Public Serv. Comm’n, 447 U.S. 530 (1980)). These
sorts of "[c]ontent-based regulations are presumptively
invalid." R.A.V. v. City of St. Paul, 505 U.S. 377, 382 (1992).
Therefore, Appellant has "establish[ed] ‘that no set of circum-
28                     ACLU v. HOLDER
stances exists under which [the law] would be valid.’" Ste-
vens, 130 S. Ct. at 1587.

   The speech involved here is particularly valuable. Filing an
FCA complaint is a symbolic and significant action—and the
content of that complaint contains essential details about
alleged fraud. Freedom to speak about the complaint allows
relators to publicly say they have identified fraud and initiated
a lawsuit, to invite the government to intervene, or to criticize
the government for delay, inaction, or under-enforcement.
The public interest in accessing FCA complaints is also espe-
cially strong, given the prominent and public role of qui tam
relators. Transparency allows the public to monitor the prog-
ress of FCA enforcement since the "[p]ublicity of [court]
records . . . is necessary in the long run so that the public can
judge the product of the courts in a given case." Columbus-
America Discovery Group, 203 F.3d at 303. This is just the
type of case where "the public interest in access, and the salu-
tary effect of publicity, may be as strong as, or stronger than,
in most criminal cases." Gannett Co. v. DePasquale, 443 U.S.
368, 387 n.15 (1979).

   More broadly, the freedom to speak about FCA complaints
bolsters the public role of relators and pressures the govern-
ment to rigorously enforce the FCA—or to expeditiously
decline to intervene. It also reduces the risk that the govern-
ment will under-enforce the FCA for political reasons, such
as against campaign donors. Indeed, there is reason to believe
that speech about FCA under-enforcement remains important.
See, e.g., Department of Defense, Report to Congress on Con-
tracting Fraud, Table 2 at 4 (January 2011), available at
http://sanders.senate.gov/graphics/Defense_Fraud_Report1
.pdf (finding that the United States paid $269 billion to
defense contractors who had prior civil judgments against
them for fraud, between 2007 and 2009 alone). While rela-
tors’ speech on this front might be disruptive or rare, our gov-
ernment "may not suppress . . . the dissemination of views
                       ACLU v. HOLDER                          29
because they are unpopular, annoying or distasteful." Mur-
dock v. Pennsylvania, 319 U.S. 105, 116 (1943).

  The majority, in concluding otherwise, adopts the Govern-
ment’s argument that it has "a compelling interest in protect-
ing the integrity of ongoing fraud investigations." Slip Op. 13;
Gov Br. 25. But we should not so readily accept the Govern-
ment’s generalized formulation of its ‘compelling’ interests.
As our Court reasoned

    not every release of information contained in an
    ongoing criminal investigation file will necessarily
    affect the integrity of the investigation. Therefore, it
    is not enough simply to assert this general principle
    without providing specific underlying reasons for the
    district court to understand how the integrity of the
    investigation reasonably could be affected by the
    release of such information. Whether this general
    interest is applicable in a given case will depend on
    the specific facts and circumstances presented in
    support of the effort to restrict public access.

Washington Post, 386 F.3d at 579.

    Neither the majority opinion nor the text of 3730(b)(2)–(3)
allows for such an individualized assessment of compelling
interests. The seal provisions apply categorically to all
litigants—regardless of whether any secrecy is needed or
requested, whether a fraudster has already been ‘tipped off,’
or whether the Government itself seeks to publicize the alle-
gations. This stands in stark contrast with the case-by-case
assessments that are required to seal criminal proceedings.
See Press-Enterprise Co. v. Superior Court, 478 U.S. 1, 10
(1986) (requiring individualized "findings specific enough
that a reviewing court can determine whether the closure
order was properly entered.") (citations omitted). Even with-
out section 3730(b)(2)–(3), district courts retain the power to
conduct in camera review when it is necessary in a particular
30                      ACLU v. HOLDER
case. See, e.g., Yeager v. Drug Enforcement Admin., 678 F.2d
315, 324 (D.C. Cir. 1982) ("A district court has ‘inherent dis-
cretionary power’ to allow access to in camera submissions
where appropriate.") (citation omitted); United States v.
Hernandez-Escarsega, 886 F.2d 1560, 1581 (9th Cir. 1989)
("District courts have the inherent power to receive in camera
evidence and place it under seal in appropriate circum-
stances.") (citation omitted); Fed. R. Civ. P. 5.2(d)-(e) (estab-
lishing rules for filings made under seal and protective
orders). Additionally, even if we accept the Government’s
claim that the FCA allows speech about ‘underlying facts,’
that actually undermines the ‘compelling’ nature of their
stated interests. Allowing relators to publicize all of the
‘underlying facts,’ even without mentioning the complaint per
se, would surely alert many wrongdoers. That is too self-
defeating to be ‘compelling.’

   Moreover, section 3701(b)(2)-(3) is not narrowly tailored.
The majority mistakenly accepts the Government’s claim that
the FCA does not prevent qui tam "relator[s] [from] disclos-
[ing] the facts underlying their allegations of fraud." Gov. Br.
35; Slip Op. 16 ("Nothing in the FCA prevents the qui tam
relator from disclosing the existence of the fraud."). But in
reality, the Government has construed the seal provisions
more broadly—in this case and many others. "The seal
requirement has [ ] been held to apply not only to the com-
plaint itself, but also to other documents filed prior to the gov-
ernment’s notice of intervention such as motions for extension
of time and accompanying memoranda and affidavits." John
T. Boese, 1 Civil False Claims and Qui Tam Actions 4-215
(4th ed., 2011) (hereinafter Boese) (citations omitted).

   Without relying on the complaint, other documents and
affidavits, or any evidence contained therein, I am hard-
pressed to see how any relator could still speak about fraud
without violating the seal provisions or being chilled. Under
this reading of the statute, the Government could threaten
criminal prosecution against anyone who discusses even the
                       ACLU v. HOLDER                         31
basic facts of fraud, as Appellant alleges happened when it
disclosed fraud to a newspaper. App. Br. 12-13. The Govern-
ment could also move to dismiss the case altogether, as it reg-
ularly does. Boese at 4-216 to 4-217; 4-217 n.819 (collecting
cases from the Second, Third, Fourth, Fifth, Sixth, Seventh,
Ninth, Tenth, and Eleventh Circuits where "the relator’s fail-
ure to adhere to these [seal] provisions resulted in the dis-
missal of the qui tam action.").

   Furthermore, section 3701(b)(2)-(3) is not narrowly tai-
lored in how long it applies. The majority emphasizes that
FCA complaints are sealed for a "narrow window of time
(i.e., 60 days)," and renewable only for "good cause." Slip Op.
14, 15. But by its plain terms, even after 60 days, a court must
still proactively order the complaint be served on the defen-
dant, and thus made meaningfully public. And in practice, the
60-day expiration is largely illusory: A 2009 Federal Judicial
Center report found that "nearly half of the cases filed in 2008
[the previous year] are sealed as of late October 2009, but
approximately 15% of cases filed early in the decade are still
sealed late in 2009." Federal Judicial Center, Sealed Cases in
Federal Courts 5 (October 23, 2009) (emphasis added), avail-
able at http://www.fjc.gov/public/pdf.nsf/lookup/sealcafc.pdf/
$file/sealcafc.pdf. A leading treatise reiterated that "most
cases remain under seal for well over 60 days." Boese at 4-
224 (emphasis added) (citing United States ex rel. Givler v.
Smith, 760 F. Supp. 72 (E.D. Pa. 1991) (sealed for 11
months); United States ex rel. Curnin v. Bald Head Island
Limited, No. 09-1931, 2010 WL 2255817 (4th Cir. June 4,
2010) (sealed for upwards of 5 years)). Additionally, the pub-
lished guide for a U.S. Attorney’s office acknowledges that
"most intervened or settled [FCA] cases are under seal for at
least two years. . . ." U.S. Attorney for the Eastern District of
Pennsylvania, False Claims Act Cases: Government Interven-
tion in Qui Tam (Whistleblower Suits) (emphasis added),
available at http://www.justice.gov/usao/pae/Documents/
fcaprocess2.pdf.
32                      ACLU v. HOLDER
   Because I would hold that section 3730(b)(2)–(3) unconsti-
tutionally limits free speech, I would not reach Appellant’s
additional claims about ‘willing speakers’ or separation of
powers.

   Ultimately, opacity inflicts causalities in the darkened cor-
ners of our government, deteriorating the quality of our
democracy subtly but surely. That the seal provision often
lasts for years only worsens matters. In today’s era of growing
debts and deficits, the FCA’s lack of transparency has espe-
cially stark fiscal implications. Instead of striving to categori-
cally conceal this area of civil dockets, I would more
rigorously apply the First Amendment and selectively seal
records. Justice Brandeis said it best: "[s]unlight is . . . the
best of disinfectants." Buckley v. Valeo, 424 U.S. 1, 67 (1976)
(quoting L. Brandeis, Other People’s Money 62 (National
Home Library Foundation ed. 1933)).